Case 3:16-cv-01007-TAD-KLH Document 245-1 Filed 03/10/20 Page 1 of 105 PageID #:
                                    13521




                                                                EXHIBIT 7
Case 3:16-cv-01007-TAD-KLH Document 245-1 Filed 03/10/20 Page 2 of 105 PageID #:
                                    13522
Case 3:16-cv-01007-TAD-KLH Document 245-1 Filed 03/10/20 Page 3 of 105 PageID #:
                                    13523
Case 3:16-cv-01007-TAD-KLH Document 245-1 Filed 03/10/20 Page 4 of 105 PageID #:
                                    13524
Case 3:16-cv-01007-TAD-KLH Document 245-1 Filed 03/10/20 Page 5 of 105 PageID #:
                                    13525
Case 3:16-cv-01007-TAD-KLH Document 245-1 Filed 03/10/20 Page 6 of 105 PageID #:
                                    13526
Case 3:16-cv-01007-TAD-KLH Document 245-1 Filed 03/10/20 Page 7 of 105 PageID #:
                                    13527
Case 3:16-cv-01007-TAD-KLH Document 245-1 Filed 03/10/20 Page 8 of 105 PageID #:
                                    13528
Case 3:16-cv-01007-TAD-KLH Document 245-1 Filed 03/10/20 Page 9 of 105 PageID #:
                                    13529
Case 3:16-cv-01007-TAD-KLH Document 245-1 Filed 03/10/20 Page 10 of 105 PageID #:
                                    13530
Case 3:16-cv-01007-TAD-KLH Document 245-1 Filed 03/10/20 Page 11 of 105 PageID #:
                                    13531
Case 3:16-cv-01007-TAD-KLH Document 245-1 Filed 03/10/20 Page 12 of 105 PageID #:
                                    13532
Case 3:16-cv-01007-TAD-KLH Document 245-1 Filed 03/10/20 Page 13 of 105 PageID #:
                                    13533
Case 3:16-cv-01007-TAD-KLH Document 245-1 Filed 03/10/20 Page 14 of 105 PageID #:
                                    13534
Case 3:16-cv-01007-TAD-KLH Document 245-1 Filed 03/10/20 Page 15 of 105 PageID #:
                                    13535
Case 3:16-cv-01007-TAD-KLH Document 245-1 Filed 03/10/20 Page 16 of 105 PageID #:
                                    13536
Case 3:16-cv-01007-TAD-KLH Document 245-1 Filed 03/10/20 Page 17 of 105 PageID #:
                                    13537
Case 3:16-cv-01007-TAD-KLH Document 245-1 Filed 03/10/20 Page 18 of 105 PageID #:
                                    13538
Case 3:16-cv-01007-TAD-KLH Document 245-1 Filed 03/10/20 Page 19 of 105 PageID #:
                                    13539
Case 3:16-cv-01007-TAD-KLH Document 245-1 Filed 03/10/20 Page 20 of 105 PageID #:
                                    13540
Case 3:16-cv-01007-TAD-KLH Document 245-1 Filed 03/10/20 Page 21 of 105 PageID #:
                                    13541
Case 3:16-cv-01007-TAD-KLH Document 245-1 Filed 03/10/20 Page 22 of 105 PageID #:
                                    13542
Case 3:16-cv-01007-TAD-KLH Document 245-1 Filed 03/10/20 Page 23 of 105 PageID #:
                                    13543
Case 3:16-cv-01007-TAD-KLH Document 245-1 Filed 03/10/20 Page 24 of 105 PageID #:
                                    13544
Case 3:16-cv-01007-TAD-KLH Document 245-1 Filed 03/10/20 Page 25 of 105 PageID #:
                                    13545
Case 3:16-cv-01007-TAD-KLH Document 245-1 Filed 03/10/20 Page 26 of 105 PageID #:
                                    13546
Case 3:16-cv-01007-TAD-KLH Document 245-1 Filed 03/10/20 Page 27 of 105 PageID #:
                                    13547
Case 3:16-cv-01007-TAD-KLH Document 245-1 Filed 03/10/20 Page 28 of 105 PageID #:
                                    13548
Case 3:16-cv-01007-TAD-KLH Document 245-1 Filed 03/10/20 Page 29 of 105 PageID #:
                                    13549
Case 3:16-cv-01007-TAD-KLH Document 245-1 Filed 03/10/20 Page 30 of 105 PageID #:
                                    13550
Case 3:16-cv-01007-TAD-KLH Document 245-1 Filed 03/10/20 Page 31 of 105 PageID #:
                                    13551
Case 3:16-cv-01007-TAD-KLH Document 245-1 Filed 03/10/20 Page 32 of 105 PageID #:
                                    13552
Case 3:16-cv-01007-TAD-KLH Document 245-1 Filed 03/10/20 Page 33 of 105 PageID #:
                                    13553
Case 3:16-cv-01007-TAD-KLH Document 245-1 Filed 03/10/20 Page 34 of 105 PageID #:
                                    13554
Case 3:16-cv-01007-TAD-KLH Document 245-1 Filed 03/10/20 Page 35 of 105 PageID #:
                                    13555
Case 3:16-cv-01007-TAD-KLH Document 245-1 Filed 03/10/20 Page 36 of 105 PageID #:
                                    13556
Case 3:16-cv-01007-TAD-KLH Document 245-1 Filed 03/10/20 Page 37 of 105 PageID #:
                                    13557
Case 3:16-cv-01007-TAD-KLH Document 245-1 Filed 03/10/20 Page 38 of 105 PageID #:
                                    13558
Case 3:16-cv-01007-TAD-KLH Document 245-1 Filed 03/10/20 Page 39 of 105 PageID #:
                                    13559
Case 3:16-cv-01007-TAD-KLH Document 245-1 Filed 03/10/20 Page 40 of 105 PageID #:
                                    13560
Case 3:16-cv-01007-TAD-KLH Document 245-1 Filed 03/10/20 Page 41 of 105 PageID #:
                                    13561
Case 3:16-cv-01007-TAD-KLH Document 245-1 Filed 03/10/20 Page 42 of 105 PageID #:
                                    13562
Case 3:16-cv-01007-TAD-KLH Document 245-1 Filed 03/10/20 Page 43 of 105 PageID #:
                                    13563
Case 3:16-cv-01007-TAD-KLH Document 245-1 Filed 03/10/20 Page 44 of 105 PageID #:
                                    13564
Case 3:16-cv-01007-TAD-KLH Document 245-1 Filed 03/10/20 Page 45 of 105 PageID #:
                                    13565
Case 3:16-cv-01007-TAD-KLH Document 245-1 Filed 03/10/20 Page 46 of 105 PageID #:
                                    13566
Case 3:16-cv-01007-TAD-KLH Document 245-1 Filed 03/10/20 Page 47 of 105 PageID #:
                                    13567
Case 3:16-cv-01007-TAD-KLH Document 245-1 Filed 03/10/20 Page 48 of 105 PageID #:
                                    13568
Case 3:16-cv-01007-TAD-KLH Document 245-1 Filed 03/10/20 Page 49 of 105 PageID #:
                                    13569
Case 3:16-cv-01007-TAD-KLH Document 245-1 Filed 03/10/20 Page 50 of 105 PageID #:
                                    13570
Case 3:16-cv-01007-TAD-KLH Document 245-1 Filed 03/10/20 Page 51 of 105 PageID #:
                                    13571
Case 3:16-cv-01007-TAD-KLH Document 245-1 Filed 03/10/20 Page 52 of 105 PageID #:
                                    13572
Case 3:16-cv-01007-TAD-KLH Document 245-1 Filed 03/10/20 Page 53 of 105 PageID #:
                                    13573
Case 3:16-cv-01007-TAD-KLH Document 245-1 Filed 03/10/20 Page 54 of 105 PageID #:
                                    13574
Case 3:16-cv-01007-TAD-KLH Document 245-1 Filed 03/10/20 Page 55 of 105 PageID #:
                                    13575
Case 3:16-cv-01007-TAD-KLH Document 245-1 Filed 03/10/20 Page 56 of 105 PageID #:
                                    13576
Case 3:16-cv-01007-TAD-KLH Document 245-1 Filed 03/10/20 Page 57 of 105 PageID #:
                                    13577
Case 3:16-cv-01007-TAD-KLH Document 245-1 Filed 03/10/20 Page 58 of 105 PageID #:
                                    13578
Case 3:16-cv-01007-TAD-KLH Document 245-1 Filed 03/10/20 Page 59 of 105 PageID #:
                                    13579
Case 3:16-cv-01007-TAD-KLH Document 245-1 Filed 03/10/20 Page 60 of 105 PageID #:
                                    13580
Case 3:16-cv-01007-TAD-KLH Document 245-1 Filed 03/10/20 Page 61 of 105 PageID #:
                                    13581
Case 3:16-cv-01007-TAD-KLH Document 245-1 Filed 03/10/20 Page 62 of 105 PageID #:
                                    13582
Case 3:16-cv-01007-TAD-KLH Document 245-1 Filed 03/10/20 Page 63 of 105 PageID #:
                                    13583
Case 3:16-cv-01007-TAD-KLH Document 245-1 Filed 03/10/20 Page 64 of 105 PageID #:
                                    13584
Case 3:16-cv-01007-TAD-KLH Document 245-1 Filed 03/10/20 Page 65 of 105 PageID #:
                                    13585
Case 3:16-cv-01007-TAD-KLH Document 245-1 Filed 03/10/20 Page 66 of 105 PageID #:
                                    13586
Case 3:16-cv-01007-TAD-KLH Document 245-1 Filed 03/10/20 Page 67 of 105 PageID #:
                                    13587
Case 3:16-cv-01007-TAD-KLH Document 245-1 Filed 03/10/20 Page 68 of 105 PageID #:
                                    13588
Case 3:16-cv-01007-TAD-KLH Document 245-1 Filed 03/10/20 Page 69 of 105 PageID #:
                                    13589
Case 3:16-cv-01007-TAD-KLH Document 245-1 Filed 03/10/20 Page 70 of 105 PageID #:
                                    13590
Case 3:16-cv-01007-TAD-KLH Document 245-1 Filed 03/10/20 Page 71 of 105 PageID #:
                                    13591
Case 3:16-cv-01007-TAD-KLH Document 245-1 Filed 03/10/20 Page 72 of 105 PageID #:
                                    13592
Case 3:16-cv-01007-TAD-KLH Document 245-1 Filed 03/10/20 Page 73 of 105 PageID #:
                                    13593
Case 3:16-cv-01007-TAD-KLH Document 245-1 Filed 03/10/20 Page 74 of 105 PageID #:
                                    13594
Case 3:16-cv-01007-TAD-KLH Document 245-1 Filed 03/10/20 Page 75 of 105 PageID #:
                                    13595
Case 3:16-cv-01007-TAD-KLH Document 245-1 Filed 03/10/20 Page 76 of 105 PageID #:
                                    13596
Case 3:16-cv-01007-TAD-KLH Document 245-1 Filed 03/10/20 Page 77 of 105 PageID #:
                                    13597
Case 3:16-cv-01007-TAD-KLH Document 245-1 Filed 03/10/20 Page 78 of 105 PageID #:
                                    13598
Case 3:16-cv-01007-TAD-KLH Document 245-1 Filed 03/10/20 Page 79 of 105 PageID #:
                                    13599
Case 3:16-cv-01007-TAD-KLH Document 245-1 Filed 03/10/20 Page 80 of 105 PageID #:
                                    13600
Case 3:16-cv-01007-TAD-KLH Document 245-1 Filed 03/10/20 Page 81 of 105 PageID #:
                                    13601
Case 3:16-cv-01007-TAD-KLH Document 245-1 Filed 03/10/20 Page 82 of 105 PageID #:
                                    13602
Case 3:16-cv-01007-TAD-KLH Document 245-1 Filed 03/10/20 Page 83 of 105 PageID #:
                                    13603
Case 3:16-cv-01007-TAD-KLH Document 245-1 Filed 03/10/20 Page 84 of 105 PageID #:
                                    13604
Case 3:16-cv-01007-TAD-KLH Document 245-1 Filed 03/10/20 Page 85 of 105 PageID #:
                                    13605
Case 3:16-cv-01007-TAD-KLH Document 245-1 Filed 03/10/20 Page 86 of 105 PageID #:
                                    13606
Case 3:16-cv-01007-TAD-KLH Document 245-1 Filed 03/10/20 Page 87 of 105 PageID #:
                                    13607
Case 3:16-cv-01007-TAD-KLH Document 245-1 Filed 03/10/20 Page 88 of 105 PageID #:
                                    13608
Case 3:16-cv-01007-TAD-KLH Document 245-1 Filed 03/10/20 Page 89 of 105 PageID #:
                                    13609
Case 3:16-cv-01007-TAD-KLH Document 245-1 Filed 03/10/20 Page 90 of 105 PageID #:
                                    13610
Case 3:16-cv-01007-TAD-KLH Document 245-1 Filed 03/10/20 Page 91 of 105 PageID #:
                                    13611
Case 3:16-cv-01007-TAD-KLH Document 245-1 Filed 03/10/20 Page 92 of 105 PageID #:
                                    13612
Case 3:16-cv-01007-TAD-KLH Document 245-1 Filed 03/10/20 Page 93 of 105 PageID #:
                                    13613
Case 3:16-cv-01007-TAD-KLH Document 245-1 Filed 03/10/20 Page 94 of 105 PageID #:
                                    13614
Case 3:16-cv-01007-TAD-KLH Document 245-1 Filed 03/10/20 Page 95 of 105 PageID #:
                                    13615
Case 3:16-cv-01007-TAD-KLH Document 245-1 Filed 03/10/20 Page 96 of 105 PageID #:
                                    13616
Case 3:16-cv-01007-TAD-KLH Document 245-1 Filed 03/10/20 Page 97 of 105 PageID #:
                                    13617
Case 3:16-cv-01007-TAD-KLH Document 245-1 Filed 03/10/20 Page 98 of 105 PageID #:
                                    13618
Case 3:16-cv-01007-TAD-KLH Document 245-1 Filed 03/10/20 Page 99 of 105 PageID #:
                                    13619
Case 3:16-cv-01007-TAD-KLH Document 245-1 Filed 03/10/20 Page 100 of 105 PageID #:
                                     13620
Case 3:16-cv-01007-TAD-KLH Document 245-1 Filed 03/10/20 Page 101 of 105 PageID #:
                                     13621
Case 3:16-cv-01007-TAD-KLH Document 245-1 Filed 03/10/20 Page 102 of 105 PageID #:
                                     13622
Case 3:16-cv-01007-TAD-KLH Document 245-1 Filed 03/10/20 Page 103 of 105 PageID #:
                                     13623
Case 3:16-cv-01007-TAD-KLH Document 245-1 Filed 03/10/20 Page 104 of 105 PageID #:
                                     13624
Case 3:16-cv-01007-TAD-KLH Document 245-1 Filed 03/10/20 Page 105 of 105 PageID #:
                                     13625
